Citation Nr: 1411284	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for Legg Perthes disease.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbosacral disability, secondary to Legg Perthes disease.  

3.  Entitlement to service connection for Legg Perthes disease.  

4.  Entitlement to service connection for a lumbosacral disability, secondary to Legg Perthes disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico that denied a request to reopen previously denied claims for service connection for Legg Perthes and lumbosacral strain, secondary to Legg Perthes.  In March 2013, the Veteran had a hearing before the undersigned judge at the RO and a transcript of that hearing is of record.  

The issues of entitlement to service connection for Legg Perthes disease and a lumbosacral disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran did not appeal a September 1972 rating decision that denied service connection for Legg Perthes disease and lumbosacral strain.

2.  Evidence received since the September 1972 rating decision denial of service connection for Legg Perthes disease constitutes new and material evidence.  

3.  Evidence received since the September 1972 rating decision denial of service connection for lumbosacral strain, secondary to Legg Perthes disease is new and material evidence.  

CONCLUSIONS OF LAW

1.  The September 1972 rating decision which denied service connection for Legg Perthes disease and lumbosacral strain is final.  38 U.S.C.A. §§ 7104, 7105 (West 2003); 38 C.F.R. § 3.104 (2002).

1.  New and material evidence to reopen a claim of service connection for Legg Perthes disease has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

2.  New and material evidence to reopen a claim of service connection for a lumbosacral disability has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legg Perthes Disease

The Veteran initially submitted a claim of entitlement to service connection for Legg Perthes in April 1972.  In a September 1972 rating decision, the RO denied the claim of service connection for Legg Perthes on the basis that it was a pre-existing condition.  The Veteran did not timely appeal the September 1972 rating decision, and no new evidence was received within one year.  Therefore that decision became final.  38 C.F.R. § 19.153 (1972).  The Veteran submitted a request to reopen his claim of entitlement to service connection for Legg Perthes in November 2009.  Service connection for Legg Perthes may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In determining whether new evidence is material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran submitted a claim to reopen his claim for service connection for Legg Perthes in November 2009.  Evidence received since the final prior denial consists of service department records.  If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156 (2013).  Therefore, the claim is reopened.  

A Lumbosacral Disability

The Veteran initially submitted a claim of entitlement to service connection for lumbosacral strain in April 1972.  In a September 1972 rating decision, the RO denied the claim of service connection for lumbosacral strain on the basis that there was no evidence linking it to service.  The Veteran did not timely appeal the September 1972 rating decision, and no new evidence was received within one year, therefore that decision became final.  38 C.F.R. § 19.153 (1972).  The Veteran submitted a request to reopen his claim of entitlement to service connection for lumbosacral strain, secondary to Legg Perthes, in November 2009.  Service connection for lumbosacral strain, secondary to Legg Perthes may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

The Veteran submitted a claim to reopen his claim for service connection for lumbosacral strain, secondary to Legg Perthes, in November 2009.  Evidence received since the final prior denial consists of service department records.  If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156 (2013).  Therefore, the claim is reopened.  


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for Legg Perthes.  To that extent only, the claim is allowed.  

New and material evidence has been submitted to reopen the claim of entitlement to service connection for lumbosacral strain, secondary to Legg Perthes.  To that extent only, the claim is allowed.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

With regard to the claim for service connection for Legg Perthes, the Board notes that the service medical records indicate that the Veteran's leg condition pre-existed service.  However, the Veteran's history of Legg Perthes disease and subsequent surgery were not noted on examination and entrance to service.  

A December 2012 VA examiner opined that the Veteran's Legg Perthes clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  However, in the examiner's rationale it was noted that it was highly unlikely that the Veteran's brief military service caused an aggravation of Legg Perthes beyond its natural progression.  The Board finds that opinion is inadequate to decide the claim as it does not set forth a rationale that addresses whether it is undebatable that the Veteran's Legg Perthes was or was not aggravated by service.  Additionally, as to the claim for service connection for lumbosacral strain, secondary to Legg Perthes, the VA examiner opined that it was less likely than not proximately due to or the result of the Veteran's Legg Perthes.  However, in the examiner's rationale it was noted that it was at least as likely as not proximately due to or the result of Legg Perthes.  The opinion and rationale on both issues seem to contradict each other.  Therefore, the Board finds that opinion inadequate to decide the claim.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Noted denotes only conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2013).  

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Veteran should be provided an additional VA examination and opinion, that addresses whether there is clear and unmistakable evidence that (1) Legg Perthes pre-existed service, and (2) that any pre-existing disability or injury was not aggravated by service, and to determine if the Veteran's lumbosacral strain is proximately due to or the result of the Veteran's Legg Perthes.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA examiner who is a medical doctor who hasn't previously examined him.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an explanation for any opinion reached.  The examiner should provide the following:

(a) The examiner should opine whether Legg Perthes disability clearly and unmistakably existed prior to the Veteran's entry into service.  

(b) If the disability clearly and unmistakably existed prior to entry into service, the examiner should state whether there is clear and unmistakable evidence that the disability was not aggravated by an in-service injury.  

(c) If the disability underwent an increase in disability during service, the examiner should opine whether the increase in disability constituted the natural progression of the disease.  

2.  Schedule the Veteran for a an examination by a VA examiner who is a medical doctor who hasn't previously examined him.  The examiner must review the claims file and must note that review in the report.  Any appropriate diagnostic testing should be undertaken, if deemed necessary by the examiner.  The examiner should provide an explanation for any opinion reached.  The examiner should provide the following:

(a) The examiner should diagnose all lumbosacral disabilities found  

(b) For any lumbosacral disability diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disability was caused by active service.  

(c) For each lumbosacral disability diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disability was caused by the Veteran's Legg Perthes disability.  

(d) For any lumbosacral disability diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability was aggravated (permanently worsened beyond the natural progress of the disorder) by the Veteran's Legg Perthes disability.  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


